DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informality:  Claim 1 recites “endentulous” (line 3) which is misspelled and should be “edentulous”.  Appropriate correction is required.


Claim Rejections – 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3, 5, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmons (4,259,073). 
Regarding claim 1, Emmons discloses a denture base 40 (Fig. 5) configured to rest against a patient's at least partially edentulous ridge.  The dental base 40 is shown having a mesiodistal axis coplanar with the patient’s at least partially edentulous ridge.  That is, the denture base 40 follows the dental arch of the patient.  
The denture base 40 has a first side - buccal side.  The denture base 40 comprises a denture base member 70 (Fig. 12).  The denture base member 70 (extending flange forming passageway - Fig. 12) extends outwardly from the first side of the denture base 40, forming a passageway.  The passageway extends in a buccal and a lingual direction from the mesiodistal axis of the denture base, and having an labial or buccal opening (side mesio and distal openings on either ends of 70)  and a lingual (bottom) opening that configured for accessing the patient's at least partially edentulous ridge (Figs. 5 and 12).  
The denture base member 70 is configured to mate with at least one of: a labial pin and a buccal pin 15 used in a denture base positioning system to position the denture base to the jaw (Figs. 5 and 12).  The denture base member 70 further comprising a coronal portion and an apical portion, the passageway being open at the apical portion at the labial or buccal opening so that the passageway may snap onto the labial pin or buccal pin 15 (Figs. 5 and 12; abstract). 
As to claim 3, note that the labial pin and the buccal pin are not positively claimed as elements of the invention and are thus not given patentable weight.  As to claim 5, Emmons discloses the denture base member 75 or 85 (Figs. 11 and 13) which may be removed.  As to claim 18, the denture base member 70 is shown as being configured to rest against at least partially against the patient’s edentulous ridge (Figs. 5 and 12).  
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-8 and 12-17 are rejected under 35 U.S.C. 103 as being obvious over Emmons in view of Harrison (2017/0099599). 
Regarding claims 6-8 and 12-14, Emmons discloses the invention substantially as claimed as detailed above with respect to claim 1.  However, Emmons fails to disclose:  a surgical guide and surgical guide positioning system as recited in claim 6.  Harrison discloses a system for denture placement having a surgical guide system (Figs. 1-10) comprising a surgical guide positioning system 14 (Fig. 5), wherein the positioning system 14 comprises a labial pin 35 configured to interface with the patient's jaw as claimed.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to incorporate Harrison’s surgical guide positioning system to Emmons in order to guide placement of the implants in the jawbone as explicitly taught by Harrison.  As to claims 15-17, Emmons in combination of Harrison is capable of performing the claimed function(s), i.e. the base member is capable of: being removed prior to use as a functioning denture; being disposed at least partially against the patient’s edentulous ridge, and/or being utilized for implant placement, and then digitally scanned.  

Response to Arguments
8.	Applicant’s arguments with respect to the amendments made to the claims have been considered but are not persuasive.  Applicant argues that Emmons’ denture base does not have 
Applicant’s remarks are held to be responded to in the above new ground(s) of rejection under prior arts.  
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HAO D MAI/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772